                               Case 15-30062-RAM                      Doc 50          Filed 01/21/21              Page 1 of 6
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 15-30062-RAM
Joel Vargas                                                                                                            Chapter 13
Gladys I Cespedes-Vargas
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 113C-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jan 19, 2021                                               Form ID: CGFD74                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 21, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Joel Vargas, Gladys I Cespedes-Vargas, 140 SW 116 Ave, Miami, FL 33174-1053

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 21, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 18, 2021 at the address(es) listed
below:
Name                               Email Address
Jason A. Weber, Esq.
                                   on behalf of Creditor Bayview Loan Servicing LLC jaw@tblaw.com, aravix@tblaw.com;dbissoondatt@tblaw.com

Nancy K. Neidich
                                   e2c8f01@ch13miami.com ecf2@ch13miami.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov

Regions Bank
                                   nseobong.ita@regions.com

Ricardo Corona, Esq.
                                   on behalf of Debtor Joel Vargas bk@coronapa.com rcorona@coronapa.com

Ricardo Corona, Esq.
                          Case 15-30062-RAM                Doc 50        Filed 01/21/21           Page 2 of 6
District/off: 113C-1                                      User: admin                                                 Page 2 of 2
Date Rcvd: Jan 19, 2021                                   Form ID: CGFD74                                            Total Noticed: 1
                           on behalf of Joint Debtor Gladys I Cespedes-Vargas bk@coronapa.com rcorona@coronapa.com


TOTAL: 6
                      Case 15-30062-RAM                Doc 50     Filed 01/21/21        Page 3 of 6
CGFD74 (09/23/20)

                                   United States Bankruptcy Court
                                              Southern District of Florida
                                                www.flsb.uscourts.gov
                                                                                              Case Number: 15−30062−RAM
                                                                                              Chapter: 13


In re:
Joel Vargas                                                     Gladys I Cespedes−Vargas
140 SW 116 Ave                                                  140 SW 116 Ave
Miami, FL 33174                                                 Miami, FL 33174

SSN: xxx−xx−4353                                                SSN: xxx−xx−3821




  NOTICE OF REQUIREMENT TO FILE LOCAL FORM "DEBTOR'S CERTIFICATE
         OF COMPLIANCE, MOTION FOR ISSUANCE OF DISCHARGE
                 AND NOTICE OF DEADLINE TO OBJECT"



    PLEASE TAKE NOTICE: Under Local Rule 4004−3(A)(3), upon the filing by the trustee of the Notice
of Completion of Plan Payments, the debtor is required to file and serve the attached Local Form "Debtor's
Certificate of Compliance, Motion for Issuance of Discharge and Notice of Deadline to Object" on all
parties of record. The trustee filed the notice of completion of plan payments and the debtor has failed to
timely file the Local Form "Debtor's Certificate of Compliance, Motion for Issuance of Discharge and Notice
of Deadline to Object."


    NOTICE IS HEREBY GIVEN THAT the debtor must serve and file the Certificate and Motion within 30
days of the date of this notice or the above case may be closed without entry of a discharge and notice will
be provided to all parties of record that the case was closed without entry of a discharge. If the debtor is
appearing pro se, the clerk's office will provide notice of this Certificate and Motion to all parties of record
after it has been filed with the court. If the case is closed without entry of a discharge and the debtor
subsequently moves to reopen the case for the purpose of obtaining a discharge, the debtor will be
required to pay a reopening fee and file the Local Form "Debtor's Certificate of Compliance, Motion for
Issuance of Discharge and Notice of Deadline to Object" and serve it (unless the debtor is pro se whereby
the clerk shall provide service) as required by Local Rule 4004−3(A)(3).



Dated:1/18/21                                                   CLERK OF COURT
                                                                By: admin
                                                                Deputy Clerk




Enc. Local Form "Debtor's Certificate of Compliance, Motion for Issuance of Discharge and Notice of Deadline to Object"



The clerk shall serve a copy of this notice on the Debtor.
                            Case 15-30062-RAM                        Doc 50           Filed 01/21/21               Page 4 of 6

LF−97A (rev. 09/23/20)

                                            United States Bankruptcy Court
                                                         Southern District of Florida
                                                           www.flsb.uscourts.gov
                                                             Division: Miami
                                                                                                                          Case Number: 15−30062−RAM
                                                                                                                          Chapter: 13



In re:

Name of Debtor(s): Joel Vargas and Gladys I Cespedes−Vargas

_________________________________________________________/



                                            DEBTOR'S CERTIFICATE OF COMPLIANCE,
                                           MOTION FOR ISSUANCE OF DISCHARGE AND
                                               NOTICE OF DEADLINE TO OBJECT


                                                         NOTICE OF TIME TO OBJECT


Any interested party who fails to file and serve a written response to this motion within 21 days
after the date of service of this motion shall, pursuant to Local Rules 4004−3(A)(3) and 9013−1(D),
be deemed to have consented to the entry of an order of discharge.


The debtor(s)*, __________________________________________________, in the above captioned
matter certifies as follows:



      1.        The chapter 13 trustee has issued a Notice of Completion of Plan Payments on
                _________________. The debtor is requesting the court issue a discharge in this case.


      2.        The debtor has completed an instructional course concerning personal financial management
                described in 11 U.S.C. §111 and proof of completion of the course was filed with the court on
                __________________.


      3.        Compliance with 11 U.S.C. §101(14A):


                _____ A. The debtor has not been required by a judicial or administrative order, or by statute
                         to pay any domestic support obligation as defined in 11 U.S.C. §101(14A) either
                         before this bankruptcy was filed or at any time after the filing of this bankruptcy,

                                                                                 OR


    * All further references to "debtor" shall include and refer to both of the debtors in a case filed jointly by two individuals, unless any information is
noted as specifically applying to only one debtor.
                         Case 15-30062-RAM                     Doc 50          Filed 01/21/21             Page 5 of 6
LF−97A (rev. 09/23/20)

              _____ B. The debtor certifies that as of the date of this certification, the debtor has paid all
                       amounts due under any and all domestic support obligations as defined in 11 U.S.C.
                       §101(14A), required by a judicial or administrative order or by statute, including
                       amounts due before, during and after this case was filed. The name and address of
                       each holder of a domestic support obligation is as follows:
                                ________________________________________
                                ________________________________________
                                ________________________________________
                                ________________________________________

    4.        The debtor's mailing address for receipt of court notices is as follows: [Note: Providing an
              updated debtor address here constitutes a change of address pursuant to Local Rule
              2002−1(G). No separate Notice of Change of Address is required to be filed.]

                                ________________________________________
                                ________________________________________
                                ________________________________________


    5.        The name and address of the debtor's most recent employer is as follows:

                                ________________________________________
                                ________________________________________
                                ________________________________________
                                ________________________________________


    6.        The following creditors hold a claim that is not discharged under 11 U.S.C. §523(a)(2) or (a)(4)
              or a claim that was reaffirmed under 11 U.S.C. §524(c):

                                ________________________________________
                                ________________________________________


    7.        Compliance with 11 U.S.C. §1328(h):


              _____ A. The debtor has not claimed an exemption under §522(b)(3) in an amount in excess
                       of $170,350* in property of the kind described in §522(q)(1) [generally the debtor's
                       homestead];

                                                                           OR

              _____ B. The debtor has claimed an exemption under §522(b)(3) in an amount in excess of
                       $170,350* in property of the kind described in §522(q)(1) but there is no pending
                       proceeding in which the debtor may be found guilty of a felony of a kind described in
                       §522(q)(1)(A) or found liable for a debt of the kind described in §522(q)(1)(B).

   * Amounts are subject to adjustment on 4/01/16, and every 3 years thereafter with respect to cases commenced on or after the date of adjustment.
                     Case 15-30062-RAM          Doc 50     Filed 01/21/21      Page 6 of 6
LF−97A (rev. 09/23/20)

    8.      The debtor has not received a discharge in a case filed under chapter 7, 11, or 12 during the 4
            year period preceding the filing of the instant case or in a case filed under chapter 13 during the
            2 year period preceding the filing of the instant case.




I declare under penalty of perjury that the information provided in this Certificate is true and correct.




                                                         _________________________________________
                                                         Debtor, Joel Vargas



                                                         _________________________________________
                                                         Joint Debtor, Gladys I Cespedes−Vargas




                                     CERTIFICATE OF SERVICE



Attach or file separately a Local Rule 2002−1(F) certificate of service reflecting manner and date of service
on parties in interest.

If the Debtor is appearing pro−se, the clerk's office will serve this Certificate and Motion.
